DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14 2021 has been entered.
Receipt of Arguments/Remarks filed on June 14 2021 is acknowledged. Claims 2-3, 5-7, 12-20, 22-32, 34-65 and 69-70 were/stand cancelled. Claims 1, 11, 21 and 33 were amended. Claims 1, 4, 8-11, 21, 33 and 66-68 are pending. 
In consideration of the amendment and in reconsideration of the prior office actions and responses thereto, rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Withdrawn Rejections
The cancellation of claims 6 and 22 in the response filed June 14 2021 has rendered the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph and 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, moot.  
	The amendments filed June 14 2021 has overcome the rejection of claims 1, 4, 6, 8-10, 66-68 and 70 under 35 U.S.C. 103 over Braiman-Wiksman et al. in view of Campbell et al.  Campbell et al. requires a plasticizer which is excluded by the instant claim language of consisting of. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 8-11, 21, 33 and 66-68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
The specification discloses chemicals, such as IL-4 which meet the written description and enablement provisions of 35 USC 112, first paragraph.  However, claim(s) 1, 4, 8-11, 21, 33 and 66-68 is (are) directed to encompass any immunomodulatory agent that is a tensoactive adjuvant or cancer vaccine adjuvant which induces a pro-regenerative type-2 response which only correspond in some undefined way to specifically instantly disclosed chemicals.  This functional description fails to meet the written description provision of 35 USC § 112, first paragraph, due to lacking chemical structural information for what they are and chemical structures are highly variant and encompass a myriad of possibilities.  The specification provides insufficient written description to support the genus encompassed by the claim.  Note: MPEP 2163.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, (Fed. Cir. 1991), makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)

 Univ. of Rochester v. G.D. Searle, 69 USPQ2d 1886, 1892 (CAFC 2004), further supports this by stating that:
The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. A description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) described even in terms of its functioning of lessening inflammation of tissues fails to distinguish any steroid from others having the same activity or function. A description of what a material does, rather than of what it is, usually 

With the exception of the above specifically disclosed chemical structures, the skilled artisan cannot envision the detailed chemical structure of the encompassed immunomodulatory agents specifically the tensoactive adjuvant or cancer vaccine adjuvant regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  The chemical structure itself is required.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Circ. 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016, (Fed. Cir. 1991).  In Fiddes v. Baird, 30 USPQ2d 1481, 1483, (Bd. Pat. App. & Int. 1993),  claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 (Fed. Cir. 1997) held that:

...To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997);   In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description  requirement "by describing the invention, with all its claimed limitations,  not that which makes it obvious," and by using "such descriptive means as  words, structures, figures, diagrams, formulas, etc., that set forth the  claimed invention."   Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.  

Furthermore, to the extent that a functional description can meet the requirement for an adequate written description, it can do so only in accordance with PTO guidelines stating that the requirement can be met by disclosing “sufficiently detailed, relevant identifying characteristics,” including “functional characteristics when coupled with a known or disclosed correlation between function and structure.” Univ. of Rochester v. G.D. Searle, 68 USPQ2d 1424, 1432 (DC WNY 2003).   
Instant claim 1 recites the immunomodulatory agent is tensoactive adjuvants, 
Therefore, only the above chemically structurally defined chemicals, but not the full breadth of the claim(s) meet the written description provision of 35 USC § 112, first paragraph.  The species specifically disclosed are not representative of the genus because the genus is highly variant.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC § 112 is severable from its enablement provision.  (See page 1115.)
Response to Arguments
Applicants’ arguments filed June 14 2021 have been fully considered but they are not persuasive. 
Applicants argue that the rejection is traversed.  It is argued that the claims were amended to recite the cytokine is IL-4 thus satisfying the requirements of 35 USC 112.
Regarding applicants arguments, while the amendment would overcome the written description issue with respect to cytokines, the claims also recite tensoactive adjuvants and cancer vaccine adjuvants that possess the claimed pro-regenerative type-2 function.  The instant specification does not discuss species that possess this function other than IL-4.  The instant specification does not discuss what structural 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 67-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 67-68 as currently written are vague and indefinite.  Claim 67 recites the scaffold “comprises” a tissue-derived scaffold.  Claim 68 recites the scaffold “comprises” a collagen scaffold.  However, these claims depend from claim 1 which recites the scaffold “consists of”.  Thus claims 67-68 are broader in scope than claim 1 and thus the metes and bounds of claims 67-68 are unclear.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 67-68 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 67 recites the scaffold “comprises” a tissue-derived scaffold.  Claim 68 recites the scaffold “comprises” a collagen scaffold.  However, these claims depend from claim 1 which recites the scaffold “consists of”.  Thus claims 67-68 are broader in scope than claim 1 and fails to further limit.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 8-11, 21, 33 AND 66-68 are rejected under 35 U.S.C. 103 as being unpatentable over Vuori et al. (US Patent No. 5654267, cited in the Office action mailed on April 8 2020).
Applicant Claims
	The instant application claims a method for treating a wound in a subject, the method comprising administering to the subject an effective amount of a composition consisting of a scaffold and an immunomodulatory agent, wherein the scaffold consists of a tissue-derived scaffold or a collagen scaffold, the immunomodulatory agent is selected from the group consisting of a Tensoactive adjuvant, a cytokine and a cancer 
	
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Vuori et al. is directed to cooperative combinations of ligands contained within a matrix.  Claimed is a composition comprising a substantially purified first ligand and a substantially purified second ligand wherein said first and second ligand are incorporated within a matrix and wherein the combination of the first and second ligand results in synergistic effect of cell proliferation or cell migration (claim 1).  Firstly ligands include a peptide (claim 2).  The first ligand is also vitronectin.  The second ligand includes IL-4 (claim 4).  The matrix is a biodegradable polymer conjugated to the first ligand including hyaluronic acid, heparin, polylactate, starch and collagen (claims 5-6).  It is taught that slow wound healing, inappropriate wound healing or lack of healing represent serious medical problems.  In the wound healing process, tissue is replaced through the migration of cells and the synthesis of extracellular matrix by these cells (column 1, lines 27-43).  The combination of α,β ligand and growth factor produces an unexpected synergistic effect in enhancing wound healing compared to the effect of each component separately (column 2, lines 21-30).  The present invention provides a method of promoting wound healing by applying the composition of the invention (column 11, lines 16-30).  The compositions can be used on any wounds which involve body tissues being cut, abraded or otherwise damaged. Such wounds include chronic skin ulcers, burns, corneal wounds and incisions.  Regeneration of tissue (such as 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Vuori et al. suggest matrixes with IL-4, Vuori et al. does not exemplify the combination.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a matrix of collagen.  It would have been obvious to one of ordinary skill in the art to try any of the specifically taught matrix polymer materials as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize IL-4 in the matrix.  One skilled in the art would have been motivated to utilize IL-4 as it is a specifically claimed second ligand.  Since there are only five separate second ligands claimed, one skilled in the art would readily envision utilizing any of these ligands.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize vitronectin as the first ligand.  It would have been obvious to utilize this first ligand as it is a specifically claimed first ligand.  It is noted that vitronectin is a tissue derived material.

Regarding the claimed immunomodulatory agent and function, Vuori et al. teaches IL-4.  Since it is the same immunomodulatory agent it must possess the same function.
	Regarding the claimed consisting of language, Vuori et al. suggests a matrix, collagen, a first ligand vitronectin and IL-4.  This would result in a matrix consisting of the instantly claimed immunomodulatory agent and a tissue derived scaffold.  The consisting of language does not exclude more than one material derived from tissue.  

Response to Arguments
Applicants’ arguments filed June 14 2021 have been fully considered but they are not persuasive. 
Applicants argue that Vuori et al. does not teach the instantly claimed method.  It is argued Vuori et al. reports distinct materials that contain certain multiple ligand materials that include an α1,β3 integrin.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616